           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

CASSANDRA D. BLANCHARD
afk/a CASSANDRA D. JONES-BLANCHARD                          PLAINTIFF

v.                        No. 4:18-cv-530-DPM

METROPOLITAN LIFE INSURANCE
COMPANY                                                  DEFENDANT

                             JUDGMENT
     The complaint is dismissed with prejudice. The Court retains
jurisdiction until 18 February 2019 to enforce the parties' settlement.



                                  D.P. Marshall Jr.
                                  United States District Judge
